


110 HRES 900 IH: Expressing support for designation of April

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 900
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Mrs.
			 Bono, Mr. Clyburn,
			 Mr. Bishop of Georgia,
			 Mr. Jones of North Carolina,
			 Mr. Lewis of Georgia,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Ross, Mr. Scott of Georgia,
			 Mr. Thompson of Mississippi,
			 Mr. Butterfield,
			 Mr. Towns,
			 Ms. Velázquez,
			 Ms. Clarke,
			 Mr. Al Green of Texas, and
			 Mr. Hoyer) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of April
		  as Gospel Music Heritage Month and honoring gospel music for its
		  valuable long-standing contributions to American culture.
	
	
		Whereas gospel music is a unique and beloved American art
			 form, spanning decades, generations, and races;
		Whereas gospel music is one of the cornerstones of the
			 entire American musical tradition and has grown beyond its roots to achieve
			 pop-culture and historical relevance;
		Whereas gospel music has spread beyond its geographic
			 origins to touch audiences around the world;
		Whereas the history of what is today known as “gospel
			 music” is traced back to multiple and diverse influences and foundations,
			 including African-American spirituals that blended diverse elements from
			 African music, melodic influences from Irish folk songs and hymns, and
			 ultimately borrowed from other uniquely American musical styles including
			 ragtime, jazz, and blues;
		Whereas that tradition of diversity remains today, as the
			 influence of gospel music can be found infused in all forms of secular music,
			 from rock & roll, country, soul, R&B, and countless other
			 styles;
		Whereas the legacy of gospel music includes some of the
			 most memorable voices and pioneers in American history, such as Thomas Dorsey,
			 Mahalia Jackson, James Vaughan, Roberta Martin, Virgil Stamp, Diana Washington,
			 Stamp Quartet, The Highway QCs, The Statesmen, The Soul Stirrers, Terry Woods,
			 James Cleveland, and Billy Ray Hearns;
		Whereas many of the biggest names in music came out of the
			 gospel music tradition or have recorded gospel music including Sam Cooke, Al
			 Green, Elvis Presley, Marvin Gaye, Aretha Franklin, Whitney Houston, Little
			 Richard, Ray Charles, Buddy Holly, Alan Jackson, Dolly Parton, Mariah Carey,
			 Bob Dylan, and Randy Travis;
		Whereas regardless of the musical style, these artists and
			 so many more have turned to gospel music as the source and inspiration for
			 their music that has blurred the boundries between secular and gospel
			 music;
		Whereas beyond its contribution to the American musical
			 tradition, gospel music has provided a cultural and musical backdrop across all
			 of mainstream media, from hit television series to major Hollywood motion
			 pictures, including American Idol, Heroes, Dancing With The Stars, O Brother,
			 Where Art Thou?, Sister Act, The Preacher’s Wife, Evan Almighty and
			 more;
		Whereas gospel music has a huge audience around the
			 country and around the world, a testament to the universal appeal of a
			 historical American art form that both inspires and entertains across racial,
			 ethnic, religious, and geographic boundaries; and
		Whereas April would be an appropriate month for the
			 establishment of a Gospel Music Heritage Month to celebrate the
			 valuable contributions of gospel music: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of a Gospel Music Heritage Month to recognize
			 the great contributions to American culture that have derived from the rich
			 heritage of gospel music and its artists.
		
